DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 09/27/22. Claims 1 and 11 have been amended. Claims 1, 3, 7, 11-12, 15-17, 20-22 and 28-29 are examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “attachment means associated with each of the closeable openings for attachment of the at least one facilitating object” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is discussion of “attachment means” but it is not in relation to closeable openings and the facilitating object. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “attachment means associated with each of the closeable openings for attachment of the at least one facilitating object to the garment”. How is the attachment means “associated” with each closeable opening? Are there eight attachment means? Are the attachment means attached to the closeable openings, located close to, around, far from, on the same surface? It is unclear what structure is required to read on this claim limitation and how the attachments means, closeable openings and facilitating object are all structurally assembled. The examiner is interpreting this limitation to read that the attachment means are located on the garment and are associated with the openings by being located on the interior of the garment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 11-12, 15-17, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Hopkins (US 6,694,521).
In regard to claim 1, Williams teaches an easy access apparel for every day wear by a chronically ill subject who is undergoing chronic medical treatment (see abstract and paragraph 0022), the easy access apparel comprising: a garment including an inner surface, an outer surface, a right side, a left side, an anterior portion, a posterior portion, a superior end, an inferior end, a lateral end, and a medical end (see annotated figure below), the garment comprising closeable openings each comprising at least one fastener (openings are annotated in figure below, fasteners are snaps or other fastening means: paragraph 0045), the closeable openings including a first opening formed in the right side of the garment, a second opening formed in left side of the garment, a third opening formed in the anterior portion of the garment, a fourth opening formed in the arm portion of the garment, a sixth opening formed in a portion of the garment at or near the inferior end of the garment, a seventh opening formed in a portion of the garment at or near the medial end of the garment (openings are provided in annotated figure below); at least one facilitating object (pad 29 or pocket 27: figure 5); and attachment means associated with each of the closeable openings for attachment of the at least one facilitating object (pad: 29 or pocket: 27) to the garment (attachment means: snaps on layers of pocket/pad configuration: figure 5), wherein the at least one facilitating object is positioned on the inner surface of the right side, the left side, the anterior portion, the posterior portion, the superior end, the inferior end, the lateral end and/or the medial end of the garment (one set of corresponding snap fasteners of pad/pocket component would be located on inner surface of garment to attach with fasteners on the exterior surface: paragraph 0045 and figure 5). Further, Williams teaches that releasable sleeves can be provided on the garments disclosed (not illustrated detailed in bottom of paragraph 0062); wherein at least one of the closeable openings is adapted to facilitate accessibility to a percutaneous access site on the body of a subject (paragraph: 0041-0042); wherein at least one of the facilitating object is adapted to facilitate utilization of a percutaneous access site on the body of a subject (paragraph 0057); wherein the apparel is adapted to increase the physical, environmental, and emotional comfort of the subject (paragraph 0022), and wherein the closeable openings are formed on the outer surface of the garment through to the inner surface (openings extend through outer and inner layer: see annotated figure below); and wherein (only one of a-d is needed to be met the limitations below due to the “or” language): 
 	(a) the at least one closeable opening is positioned over a percutaneous access site on the body of subject, a first garment edge and a second garment edge surrounding the opening (paragraph 0042), or 
 	(b) the noncontiguous alignment of the first and second garment edges is effective to open the opening and expose the percutaneous access site, and the contiguous alignment of the first and second garment edges is effective to close the opening and conceal the percutaneous access site (paragraph 0041-0042), or 
 	(c) the at least one fastener is a fastening system comprising a first fastening component and second fastening component, wherein the first fastening component is located on the first garment edge and the second fastening component is located on the second garment edge (paragraph 0045), and the engagement of the first fastening component and the second fastening component results inME1 38585641v.1Application No. 16/428,298Docket No.: 128533-02201Reply to Office Action of October 6, 2021 the closing of the closeable opening, and the disengagement of the first and second fastening components results in the opening of the closeable opening (paragraph 0045); or 
 	(d) the fastening system is a flaccid system. 

    PNG
    media_image1.png
    397
    500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    593
    media_image2.png
    Greyscale

 	While Williams teaches sleeves with releasable means, Williams fails to disclosure how the releasable means are arranged on the sleeve to create the 4th posterior opening and the 6th interior opening. 
 	Hopkins is used to teach a premature infant medical garment, wherein the front and back portions of the garment are connected with temporary connection means to provide a way to access a baby’s body there below for medical treatment as needed (column 1, lines 6-12 and column 1, lines 50-62). Further, Hopkins teaches sleeves with releasable means (see upper edges of sleeves with releasable seams: figure 2). The upper sleeve releasable means on the right sleeve is the sixth opening located near the inferior end, and wherein the upper sleeve releasable means on the left sleeve is the fourth opening located on the posterior portion (temporary seams: 36, 36).
 	Here we are taking the well-known releasable sleeves of Williams (not illustrated, detailed in bottom of paragraph 0062) and using the well-known fastening arrangement of releasable sleeves as taught by Hopkins to create a releasable sleeve that is not only easy to don and doff on a wearer but allows access to the wearer’s body below without having to take the garment off. 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the medical baby garment of Williams with the releasable sleeves having the fastening arrangement and front and back releasable seams as taught by Hopkins since the garment of Williams provided with releasable sleeves on the upper and lower edges would provide a sleeve that is easy to don and doff and the releasable side sides would allow further access to the baby’s body as needed. 

 	In regard to claim 3, Williams teaches wherein the garment is a shirt, trousers, or underwear (see garment of figure 6).  
 
 	In regard to claim 11, Williams teaches wherein the at least one facilitating object is a means for limiting, preventing or stopping fluid leakage during the utilization of a percutaneous access site when the easy access apparel is worn by the subject (absorbent pad as detailed in paragraph 0057, 112 6th interpretation from specification requires the object to be any absorbent product). 
 
 	In regard to claim 12, Williams teaches wherein the at least one facilitating object is an object configured to provide anti-microbial, anti-septic, and/or wound healing during the utilization of a percutaneous access site (pad is protective: paragraph 0057).  

 	In regard to claim 15, Williams teaches wherein the at least one facilitating object is a comprises a sterile disposable absorbent article (paragraph 0057).  

 	In regard to claim 16, Williams teaches wherein the disposable absorbent article comprises one or more selected from the group consisting of a flake, a strip, powders, filaments, ME1 38585641v.1Application No. 16/428,298Docket No.: 128533-02201Reply to Office Action of October 6, 2021 fibers, a film, a coating, a textile, a nonwoven material, a napkin, a pad, a mat, a gauze, a dressing, a sponge, a bandage, or a foam (paragraph 0057).  

 	In regard to claim 17, Williams teaches wherein the disposable absorbent article is sterilized gauze, or a sterilized pad (see paragraph 0057).  

 	In regard to claim 28, Williams teaches a method of improving the comfort of a subject during the utilization of a percutaneous access site comprising providing the easy access apparel of claim 1 (see abstract).  

 	In regard to claim 29, Williams teaches wherein: the easy access apparel is effective to enhance or maintain the physical, environmental or emotional comfort of a subject (see paragraph 0022): or the easy access apparel is effective to enhance or maintain a subject's perception of dignity; or the easy access apparel is effective to enhance or maintain a subject's sensation of modesty; or the easy access apparel is effective to enhance or maintain a subjects feeling of normalcy (see paragraph 0022).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) and Hopkins as applied to claim 1 above and in further view of Roy (US 2007/0083976).
Williams and Hopkins teach a garment as described above in claim 1. Further, Williams teaches the releasable fasteners 22 being snaps or other fastening means (paragraph 0045). However, Williams fails to teach the at least one fastener being a zipper system.
 	In regard to claim 7, Roy teaches a garment having medical access openings that are fastened by zipper/zipper system (paragraph 0038).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the releasable fastening means of Williams as zipper fasteners as taught by Roy, since the releasable fastening means of Williams being zipper fasteners would provide a garment having a releasable means to securely attached and detach a panel as needed for medical purposes. Here we are taking one well-known releasable fastening means (snaps of Williams) and replacing it with another well-known releasable fastening means (zippers of Roy) to access a user’s body under a garment as needed. 

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) and Hopkins as applied to claims 1 and 15 above and in further view of in view of Hebert (US 6,074,272).
  	Williams and Hopkins fail to teach the absorbent article being one or more layers.
 	In regard to claims 20-22 Hebert teaches the disposable absorbent article being a breast pad and comprising one or more layers (see Fig 3); wherein the breast pad comprises a first (third layer: 28), second (second layer: 26), and third layer (first layer: 24), the first layer comprising a liquid permeable material (see column 5, lines 32-37), the second layer comprising a liquid absorbent material (column 5, lines 14-29), and a third layer comprising a liquid impermeable layer (column 5, lines 3-13); wherein: the liquid permeable materials include textile and non-woven fabric, a perforated film forming polymer, a porous foam, a reticulated foam, a reticulated thermoplastic film or a thermoplastic scrims (column 5, lines 32-37); the liquid absorbent materials include comminuted wood pulp, creped cellulose cotton, an absorbent foam, an absorbent sponge, a synthetic staple fiber, a polymeric fiber, a hydrogel- forming polymer comprises a gelling agent, or a combination thereof (column 5, lines 14-29), and the liquid impermeable materials include polyethylene, polypropylene, polyester, a polyamide, ethylene vinyl acetate, polyvinyl chloride, polyvinylidene chloride, cellophane, nitrocellulose or a cellulose acetate film (column 5, lines 32-37).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the breast pad/conventional nursing pad of Williams (see bottom of paragraph 0057) in the layered construction as taught by Hebert, since the breast pad of Williams provided with a three layered construction would provide a pad device that is able to wick liquids away from the wound or incision site, absorb the liquid in the center layer, and provide a backing layer that prevents the liquid in the cushion layer from wetting the garment. Here we are taking one well-known breast pad (Williams) and replacing it with a well-known three layered breast pad (Hebert) to provide a breast pad with better wicking, absorption and containing properties. 

Response to Arguments
Applicant's arguments filed 09/27/22 have been fully considered but they are not persuasive. It is noted that the rejection above of Williams in view of Hopkins is a different interpretation of the references than that of the last office action due to the amendments to the claims.
Applicant remarks that Williams (US 2006/0253953) fails to teach the eight openings being closeable, since they are fastened by spaced apart snap fasteners, which leaves a space/opening between the snaps, not closing the openings.
 It is noted that the claims do not require that the openings are continuously closeable along their entire length, the claims only require the openings to be closeable. An opening formed by spaced apart snaps is still a closeable opening, since the snaps can be fastened/closed and opened/unfastened as desired to open the opening. Further, it is noted that Williams teaches different fasteners besides snap fasteners can be used to close the openings (paragraph 0045). 

Applicant argues that there is no motivation to combined Williams in view of Hopkins. 
 	It is noted that the rejection above uses a different interpretation of the Williams and Hopkins references. In the interpretation above, Williams is used to teach releasable arm sleeve structure. Hopkins teaches releasable arm sleeves, but fails to teach where or how the releasable arm sleeves are structured and fastened (paragraph 0062). Hopkins teaches the structure of sleeves with releasable means (see upper edges of sleeves with releasable seams: figure 2).
 	Here we are taking the well-known releasable sleeves of Williams (not illustrated, detailed in bottom of paragraph 0062) and using the well-known fastening arrangement of releasable sleeves as taught by Hopkins to create a releasable sleeve that is not only easy to don and doff on a wearer but allows access to the wearer’s body below without having to take the garment off. 
 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732


/ALISSA L HOEY/Primary Examiner, Art Unit 3732